EXHIBIT 4.2 SUBSCRIPTION AGREEMENT OranjTek Co. 3422 Old Capitol Trail, Suite 700 Wilmington, DE 19808 (302) 295-6635 Dear Sirs: Concurrent with execution of this Agreement, the undersigned (the “Purchaser”) is purchasing () shares of Common Stock of OranjTek Co. (the “Company”) at a price of $0.05 per share (the “Subscription Price”). Purchaser hereby confirms the subscription for and purchase of said number of shares and hereby agrees to pay herewith the Subscription Price for such Shares. Purchaser further confirms that Ms. Karen Travis solicited him/her/it to purchase the shares of Common Stock of the Company and no other person participated in such solicitation other than Ms. Travis. MAKE CHECK PAYABLE TO: OranjTek Co. Executed this day of , . Signature of Purchaser Address of Purchaser Printed Name of Purchaser ID Number: PLEASE ENSURE FUNDS ARE IN US DOLLARS X $0.05 US$ Number of Shares Purchased Total Subscription Price Form of Payment: Cash: Check #: Other: OranjTek Co. By: Title:
